Citation Nr: 0404531	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in February and May 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied entitlement to 
service connection for residuals of asbestos exposure, 
claimed by the veteran as a lung condition.


REMAND

The veteran contends that his current respiratory 
disabilities were incurred in service.  He has advanced 
essentially two theories of entitlement to service connection 
for these disabilities.  First, the veteran contends that 
they are a result of his asbestos exposure aboard Navy ships.  
Second, he argues that they arose from the gun powder smoke 
he inhaled when firing his weapon in combat in Guadalcanal, 
British Solomon Islands, as well as the more general 
hardships of combat, including sleeping on wet ground for 
more than a month at a time.  In this regard, the veteran 
recalled being treated for pneumonia in New Zealand during 
service.  He also has stated that he has been suffering from 
pneumonia on a recurring basis since service.  He therefore 
contends that his current respiratory disabilities are the 
consequence of these chronically recurring problems that 
began in service. 

A review of the procedural history of this case reveals that 
the RO, although discussing various diagnoses in its 
decisions, denied the veteran based on consideration of 
asbestos exposure, without a discussion as to the veteran's 
alternate theory of entitlement.  A review of the record does 
not reflect that the veteran was specifically asked to 
identify any places at which he was treated for recurrent 
pneumonia since service.  Nor does the claims file reflect 
proper adjudicate of this alternate theory of entitlement.  
Moreover, the veteran has indicted the possibility that 
additional service records are available and that such would 
support his theory of an in-service onset of recurrent 
pneumonia.  Finally, based on this combat veteran's 
assertions and the lack of clarity in the current record, 
remand to obtain an opinion as to current respiratory 
diagnoses and the etiology thereof, based on review of a 
complete and accurate history, is indicated.

The Board notes that the above-cited procedural and 
evidential development is necessary under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its 
implementing regulations is completed, 
consistent with all governing legal 
authority.  

2.  The veteran should be requested to 
identify all medical facilities, VA and 
non-VA at which he received treatment for 
respiratory complaints, to include 
pneumonia, from the time of his October 
1945 service discharge to the present.   
The RO should take the appropriate steps 
to associate copies of medical records 
from all identified sources that are not 
currently of record and associated such 
with the claims file.  All efforts to 
obtain these records should be fully 
documented, and responses, negative or 
positive should be placed in the claims 
file.

3.  The RO should ascertain the 
availability of additional service 
records, in particular records associated 
with the veteran's hospitalization in New 
Zealand in 1943, through official 
channels.  A response, negative or 
positive should be associated with the 
claims file.

4.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the RO should forward the 
entire claims file to the VA physician 
who examined the veteran in April 2002, 
if available.  That physician is 
requested to provide an opinion as to 
whether it is "likely", "unlikely", or 
"at least as likely as not" that any 
currently diagnosed respiratory disorder 
was caused by the veteran's combat 
service, to include consideration of the 
veteran's history of having inhaled gun 
powder smoke or having served in wet 
conditions.  The VA physician is 
requested to address whether the 
veteran's assertion of having had 
pneumonia during service and recurrently 
thereafter, and to otherwise comment on 
the significance, if any, of in-service 
treatment for malaria.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner cannot 
offer an opinion without resorting to 
speculation, he or she should so state.

If the April 2002 VA physician is not 
available, the claims file should be 
forwarded to an alternate VA physician 
with the appropriate expertise to 
determine the nature and etiology of 
existing respiratory disabilities who 
should render the requested opinion.  If, 
in order to render this opinion, the 
physician needs to examine the veteran, 
the veteran should be afforded another VA 
examination. 

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO should 
readjudicate the claim.  If the claim is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
allow the veteran and his representative 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


